             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                     1:21-cv-00220-MOC-WCM

BRANDON GILL, individually and               )
for others similarly situated                )
                                             )
                  Plaintiffs,                )
v.                                           )                    ORDER
                                             )
KIRKHAM SOLUTIONS                            )
STAFFING, INC. and                           )
MICHAEL KIRKHAM                              )
                                             )
                  Defendants.                )
                                             )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 8) filed by Brian Leighton Kinsley. The Motion

indicates that Mr. Kinsley, a member in good standing of the Bar of this Court,

is local counsel for Plaintiff and that he seeks the admission of Scott E. Brady,

who the Motion represents as being a member in good standing of the Bar of

the State of Louisiana. It further appears that the requisite admission fee has

been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 8) and ADMITS Scott

E. Brady to practice pro hac vice before the Court in this matter while

associated with local counsel.
                                     Signed: September 13, 2021




     Case 1:21-cv-00220-MOC-WCM Document 10 Filed 09/13/21 Page 1 of 1
